Affirmed and Memorandum Opinion filed November 10, 2015.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00275-CR

                  SEAN MICHAEL WHEELER, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 179th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1390131

                 MEMORANDUM                     OPINION


      Appellant entered a guilty plea to murder. On December 1, 2014, the trial
court sentenced appellant to confinement for 50 years in the Institutional Division
of the Texas Department of Criminal Justice. Appellant filed a timely notice of
appeal.

      Appellant’s appointed counsel filed a brief in which she concludes the
appeal is wholly frivolous and without merit. The brief meets the requirement of
Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), presenting a
professional evaluation of the record and demonstrating why there are no arguable
grounds to be advanced. High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. Stafford v.
State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more than 60
days have passed, and no pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief, and we agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. A discussion of the brief would add nothing to the jurisprudence of the
state. We are not to address the merits of claims raised in an Anders brief or a pro
se response when we have determined there are no arguable grounds for review.
Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                  PER CURIAM



Panel consists of Justices Jamison, McCally, and Wise.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2